UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1927


IN RE:   LISA ANNETTE BROADNAX,

                                                              Debtor,
-------------------------------

LISA ANNETTE BROADNAX,
                                                 Debtor - Appellant,

           versus

US TRUSTEE; FRANK J. SANTORO,

                                               Trustees - Appellees,


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-349-2; BK-02-72575; APN-03-7138)


Submitted: December 22, 2005               Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Annette Broadnax, Appellant Pro Se.     Debera Frick Conlon,
Assistant United States Trustee, Norfolk, Virginia; Kelly M.
Barnhart, MARCUS, SANTORO & KOZAK, P.C., Chesapeake, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lisa Annette Broadnax appeals the district court’s order

affirming the bankruptcy court’s dismissal of her Chapter 13

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Broadnax v. Santoro, Nos. CA-04-349-2; BK-02-

72575; APN-03-7138 (E.D. Va. Aug. 5, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -